Title: To Thomas Jefferson from Thomas G. Watkins, 27 September 1824
From: Watkins, Thomas G.
To: Jefferson, Thomas


My Dear Sir,
Jonesborough E. Tennessee
Sepr 27. 1824
In august ult. I wrote you a long letter from Lexington Kentucky informing of the complete triumph of the people there, over the partizens of an irresponsible Judiciary—Great exertions were making among the federalists and their connivants, to carry an electoral ticket for Jackson in opposition to the Clay ticket. It was not difficult, however, to discover, that Adams wou’d be prefered. I do not think they can carry their point for either. The Clay Electors are secondarily for Crawford—events may make him the primary object of the electors—if not—Clay aside—The members of Congress from that state, will not now dare, if disposed, to vote for Adams. The Administration of Kentucky is now completely Jeffersonian—your excellent friend William T. Barry, who I was much with, will be secretary of state. (de facto Governor.) This state is so priest and martial ridden that we cannot do any thing in the electoral college. In the event of Adams’ going into the house and not Jackson, or the latter’s case being desperate in the house, we may probably yet carry the point of instructing, from public meetings, our representatives not to vote for Adams—The federalists, presbyterian preachers and their confidants are secretly moving for Adams—the people are for Jackson. The cant watchword is—“Crawford the Infidel candidate. The doctrine of contempts and judicial supremacy is just now sharply agitating before the people—an extra session of the legislature, is suddenly convened—and we hope to give the bench a timely blow. In the midst of your more important concerns, it is extremely painful, my Dear Sir for me to feel any necessity for obtruding my private  upon your attention and if kindly indulged on this, it shall be the last occasion of the kind. recent accounts deduce an apprehension that the following statements may be necessary even at Monticello. I saw and felt the influence of much intrigue and malevolence, directed against my feelings and success before leaving you. I saw and felt too that one of the stronger objects was to inflict the unkind cut of sapping the foundation of my standing with the members and immediate connexions of the Monticello family. When driven by circumstances too afflicting for any but domestic sympathy & support, to yield the contest & give up the field—I had hoped that malignity itself wou’d have been satiated, but I learn that my absence has only emboldened attack—and that those who have gratefully to me acknowledged the value of my services, admitted the justice of my demands in return, & executed their bonds for payment—have been artfully induced upon my departure, to plead imposition or unsuspected extortion—as a ground of withholding what is due without legal compulsion. It is true that an unexpected combination of recent circumstances, have done what painfully pressed my ready resources—but so far as these unjust efforts are intended or may be made to affect my pecuniary objects, they may yet be comparatively disregarded but, cou’d they be made to reach the friendly estimation, which yourself and family have kindly afforded me some assurance of—my enemies wou’d obtain a triumph indeed! I practiced among you with fidelity and feeling—I turned not away from the calls of the poorest creature—my first and best feelings and concern were for the lives and salvation of my patients—my last for my necessary fee & fame. do I deserve to be so traduced! Afflicted, dispeptic, and consequently morbidly sensible—I cou’d barely do justice to humanity. I had no time nor patience to wheedle others.The reward of exercise & perseverance in temperance & regimen; I am surprisingly restored, I can almost eat any thing—or quantity I please; and my morbid sensibility, correspondently gone—if I was with you again, I cou’d much more condescendingly and obligingly humour your illhumoured—but you are better supplied—and if I have not for feited your goodness—I shall not cry for all else I have lost.Again. Untill the winter Mr Southal offer’d to fill Colo Randolphs vacancy I had taken no part in politics or clans—Considering him a young gentleman who had made his way up through difficulties and merit—I publicly opposed objections to him. I soon felt the effects of it in various ways—but our acquaintance was improving into friendship untill Last year—just before I left you, when I was most unwillingly called on as a witness in a case, which had some reference to Doctors Minor & Carr—I was sincerely disposed to do every justice to Doctor Minors side—and I knew my interest was in that line. but my opinion under oath not being precisely what Mr Southal seemed to wish—I thought his range of interrogation was designed to cast upon it—in the minds of the bye standers, suspicion of subornation or practice by Doctor Carr—My feelings, recently lacerated in various other ways, not meeting with as prompt and satisfactory an explanation as the occasion was thought to have demanded—a very passionate scene ensued between us—in which, if my apprehensions were unjust, I was too precipitate—this I afterwards admitted, & hoped a reciprocal remission had ensued, to be mutually extended to our friends—I shou’d feel it a grievance to have reason to know, I was mistaken in this just expectation. Once more. It has been represented that from Washington City, where it is still believed. that the extremity of Mr Crawfords suffering and danger was induced by excessive bleeding and other maltreatment at Governor Barbours—for which I was responsible!! The facts are, I had received a painfully urgent summons from Tennessee, my waggons, people and movables, had been hurried off under disadvantageous circumstances, requiring my immediate presence, when a note required my attention to Mr Crawford—it was raining heavily when I rushed off to obey the summons—and I reached Governor Barbours just time enough with all the address I cou’d use, to save Mr Crawford from another thirty ounce bleeding, which he himself had been made to feel prepossession for—his Oedematous legs away above his knees—proved that 60 ozs too much had already been lost—my point carried with difficulty against the last proposed bleeding, I felt rejoiced at having contributed to save so valuable a life,—painfully anxious to obey an absolute summons to my own distant family & duty, I most reluctantly, after several days attendance & Mr Cs decided amendment, proposed to leave him. but not untill in the presence of Miss E.W.R. your most intelligent grandaughter—I had urged that Docr Sim of W. City or some other able assistant Physician shou’d be called in to succeed me—for fear of what might happen when I was gone—My pride, my feelings, every thing but duty concured—I wou’d have given any thing in the world if I might with propriety have staid. I do not here attempt to defend my medical practice in his case—but only to maintain that I promptly, feelingly & faithfully exerted my best efforts for his benefit—Anxious to learn something of his situation, I have since here, twice written him, but have never directly or indirectly heard a word from himself or one of his family—I urged measures that were never adopted in Mr Crawfords case—and with a zeal & sincerity that merited justice and liberal consideration from every one. I have the most exalted opinion of Mr Crawfords justice—but on a subject of this kind I cou’d never appeal to him while a trace of his sufferings remained—I think Miss R. will recollect that I urged even to remonstrance with some of the family the propriety of calling in another Physician—I wish I may not have injured myself somewhere by my honest ardour—the attending Physician ought to have proposed it after what I said—because patients and attendants feel and exercise too much delicacy sometimes, on such occasions. If Mr Crawford is imposed upon, or in his illness misconceived any thing in relation to my true motives and course towards him, the delicacy of my situation, now cuts off all hope of explanation & justice. My prescription and practice in relation to his case rightly stated—I wou’d not fear successfully to defend before the best experienced medical tribunal of the age—If my urgent prescription of a well directed long continued subsalivation, had been promptly adopted & patiently perserved in last fall,  Mr C. must have been spared an eternity of suffering—Neural disease connected with organic rheumatism was floating in his system—symptoms of its translation to his eyes had already occured—and all good experience knows, that the most pertinacious and afflicting consequences result from any thing of rheumatic lodgment upon the eyes—If I cou’d have staid longer, I might have done much good for Mr Crawford and myself—I know it—but I cou’d not. My dear Sir,—next to the principles you have long been at the head of, I value your esteem & friendship & that of many of your family beyond every thing of present temporal concern to me—circumstances coming to my knowledge since I have received a word from one member of the connexion, although I have often written to several—have induced the above explanations—If to you and yours they are supererogatory—I shall then only have to lament and apologize for the tedious intrusion of my troubles upon your valued time and repose—while the homage of my sincerest respect and affection is tendered to every member of Your family with the devoted attachment to yourself ofYour Sincere friend & most obedt ServtTh G. WatkinsI have to return my acknowledgments for the kind reception of My Revd friend Mr Watson—besides what is really due to his substantial worth & standing among us—we think it due to support the methodists here, because of their piety strength and respectability—their republican principles and practices—and to keep another intriguing, grasping anti-republican sect from taking the country—since commencing this letter I have rec’d by the Kentucky mail certain intelligence that Wm T. Barry is appointed by Governor Desha his secretary of state. I have been acquainted with Mr Barry for more than fifteen years—we still correspond—I know his principles—he is, and is to continue to be powerful in Kentucky—& least the feeling of power might inspirit him to forget right—so far as my single voice goes—he shall be well plied upon popular supremacy & the constitution real separation of church and state—no unholy or mockholy alliances for my Country—or any part of America.I am preparing to go to W. City to pursue my object this fall twelve-month at the meeting of the next Congress—I hear that Mr Van Buren has visited Monticello—Shou’d any circumstances occur to make it convenient for you to do any thing for my proposed object in that quarter I have reason from other quarters to think it will carry—the present incumbent of the place certainly got in by a disguise, of which when striped, the case may be altered—and ought to be—The true motive of my seeking the place is, to be situate for cooperation with the uncorrupted or undeluded friends of republicanism—and to be placed for two years in the way of reference to books and documents—and at the end of that period it will be my interest and desire to give way to any other.With the intelligence from Ky I received the two enclosed extracts from among the toasts drunk at the inauguration dinners of Governor Desha in Lexington and Frankfort, they speak the triumphant Language of the state—I am very desirous to hear from you, the health of yourself and family—and if you choose to say any thing on the doctrine of “contempts”—or judicial assumptions—On the practical benefits of Agricultural societies—and the propriety of republican practices in all church governments, as opposed to ministerial assumptions and sway—it may do good, and you may rely on my discretion, to keep forever from publication, any thing that wou’d be of doubtful issue—already I see my countrymen at the verge of that state, where success consecrates principles most respectfullyTh: G Watkins